Case 1:19-cv-00883-CFC-CJB Document 37 Filed 03/10/20 Page 1 of 2 PageID #: 339




                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF DELAWARE



  HIKMA PHARMACEUTICALS USA INC. and
  HIKMA PHARMACEUTICALS LLC,

                        Plaintiffs,
  v.
                                                         C.A. No. 19-883-CFC
  MICRO LABS LTD. and MICRO LABS USA
  INC.                                                  CONSENT ORDER OF DISMISSAL
               Defendants.



                  STIPULATION AND (PROPOSED) ORDER OF DISMISSAL

          Plaintiffs Hikma Pharmaceuticals USA Inc. and Hikma Pharmaceuticals LLC (“Hikma”),

 and Defendants Micro Labs Ltd., and Micro Labs USA Inc. (“Micro Labs’) (collectively, “the

 Parties”), by and through their counsel of record, hereby stipulate pursuant to Rule 41(a)(1)(A)(ii)

 of the Federal Rules of Civil Procedure that all claims, counterclaims, and defenses of the above-

 captioned case are dismissed without prejudice as follows:

       1. Hikma’s Complaint (D.I. 1) is dismissed, without prejudice.

       2. Micro Labs’ Counterclaims (D.I. 11) are dismissed, without prejudice.

       3. Each Party shall bear its own costs and attorneys’ fees.

 The Parties consent to the form and entry of the foregoing Stipulation and Order of Dismissal.




                                                   1
Case 1:19-cv-00883-CFC-CJB Document 37 Filed 03/10/20 Page 2 of 2 PageID #: 340




  HEYMAN ENERIO                                STAMOULIS & WEINBLATT LLC
  GATTUSO & HIRZEL LLP

  /s/ Dominick T. Gattuso                      /s/ Stamatios Stamoulis
  Dominick T. Gattuso (# 3630)                 Stamatios Stamoulis (#4606)
  300 Delaware Avenue, Suite 200               800 N. West Street, Third Floor
  Wilmington, DE 19801                         Wilmington, DE 19801
  (302) 472-7300                               (302) 999-1540
  dgattuso@hegh.law                            stamoulis@swdelaw.com

  Attorneys for Plaintiffs Hikma               Attorneys for Defendants Micro Labs Ltd. and
  Pharmaceuticals USA Inc. and Hikma           Micro Labs USA Inc.
  Pharmaceuticals LLC

  OF COUNSEL:                                  OF COUNSEL:

  WINSTON & STRAWN LLP                         Shashank Upadhye
  Charles B. Klein                             Yixin H. Tang
  1700 K Street, N.W.                          Brent Batzer
  Washington, DC 20006
  (202) 282-5000                               Upadhye Cwik LLP
  cklein@winston.com                           109 Symonds Dr., Unit 174
                                               Hinsdale, IL 60522-0174
  Dan H. Hoang                                  (312) 598-2610
  Elizabeth E. Grden
  35 W. Wacker Drive
  Chicago, Illinois 60601-9703
  (312) 558-5600
  dhoang@winston.com
  egrden@winston.com

 Dated: March 10, 2020


 IT IS SO ORDERED this ______ day of ______, 2020.


                                         ______________________________________
                                         The Honorable United States District Judge




                                           2
